Citation Nr: 0900138	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-09 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Polish Legion of American 
Veterans, U.S.A.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1968 to April 
1969.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The case was remanded by the Board in April 2008 for 
development with regard to the veteran's incarceration and 
his probable release date.


FINDINGS OF FACT

1. The veteran was given a life sentence for a felony (sexual 
assault, repeater) on June [redacted], 1984; he has been incarcerated 
ever since; recent documentation from the facility wherein he 
is imprisoned does not reflect a release date other than 
"life sentence".

2.  Prior to his incarceration, he had not established 
entitlement to nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension 
benefits are not met.  38 U.S.C.A. § 1505 (West 2002); 38 
C.F.R. § 3.3, 3.666 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable to the veteran's claim of 
entitlement to nonservice-connected pension benefits because 
this claim turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Prinicipi, 
16 Vet. App. 534, 542 (2002).  Accordingly, no further 
notification and/or assistance is required under the VCAA. 
VAOPGCPREC 5-2004 (June 23, 2004).

Criteria, Factual Background and Analysis

38 C.F.R. § 3.666 (2008) provides that if any individual to 
or for whom pension is being paid under a public or private 
law administered by the Department of Veterans Affairs is 
imprisoned in a Federal, State or local penal institution as 
the result of conviction of a felony or misdemeanor, such 
pension payments will be discontinued effective on the 61st 
day of imprisonment following conviction.  The payee will be 
informed of his or her rights and the rights of dependents to 
payments while he or she is imprisoned as well as the 
conditions under which payments to him or to her may be 
resumed on his or her release from imprisonment.  However, no 
apportionment will be made if the veteran or the dependent is 
a fugitive felon as defined in paragraph (e) of this section.  
Payments of pension authorized under this section will 
continue until notice is received by the Department of 
Veterans Affairs that the imprisonment has terminated.

(a) Disability pension. Payment may be made to the spouse, 
child or children of a veteran disqualified under this 
section: (1) If the veteran continues to be eligible except 
for the provisions of this section, and (2) If the annual 
income of the spouse or child is such that death pension 
would be payable. (3) At the rate payable under the death 
pension law or the rate which the veteran was receiving at 
the time of imprisonment, whichever is less. (4) From the day 
following the date of discontinuance of payments to the 
veteran, subject to payments made to the veteran over the 
same period, if an informal claim is received within 1 year 
after notice to the veteran as required by this section and 
any necessary evidence is received within 1 year from the 
date of request; otherwise payments may not be made for any 
period prior to the date of receipt of a new informal claim.

(b) Death pension. Payment may be made to a child or children 
where a surviving spouse or child is disqualified under this 
section: (1) If surviving spouse is disqualified to child or 
children at the rate of death pension payable if there were 
no such surviving spouse; or (2) If a child is disqualified, 
to a surviving spouse or other child or children at the rate 
of death pension payable if there were no such child, and (3) 
From the day following the date of discontinuance of payments 
to the disqualified person, subject to payments made to that 
person over the same period if evidence of income is received 
within 1 year after date of request; otherwise payments may 
not be made for any period prior to the date of receipt of an 
informal claim. (4) The income limitation applicable to 
eligible persons will be that which would apply if the 
imprisoned person did not exist.

(c) Resumption of pension upon release from incarceration. 
Pension will be resumed as of the day of release if notice 
(which constitutes an informal claim) is received within 1 
year following release; otherwise resumption will be 
effective the date of receipt of such notice.  Where an award 
or increased award was made to any other payee based upon the 
disqualification of the veteran, surviving spouse, or child 
while in prison, such award will be reduced or discontinued 
as of date of last payment and pension will be resumed to the 
released prisoner at a rate which will be the difference, if 
any, between the total pension payable and the amount which 
was paid to the other person or persons through the date of 
last payment and thereafter the full rate.

(d) Veteran entitled to compensation. If an imprisoned 
veteran is entitled to a lesser rate of disability 
compensation, it shall be awarded as of the 61st day of 
imprisonment in lieu of the pension the veteran was receiving 
if the veteran has neither spouse nor child. If the veteran 
has a spouse or a child, compensation will be awarded only 
after the veteran has been furnished an explanation of the 
effect of electing compensation on the amount available for 
apportionment. If the veteran then requests compensation, it 
shall be awarded from the date veteran requests the 
Department of Veterans Affairs to take such action.

(e) Fugitive felons. (1) Pension is not payable on behalf of 
a veteran for any period during which he or she is a fugitive 
felon.  Pension or death pension is not payable on behalf of 
a dependent of a veteran for any period during which the 
veteran or the dependent is a fugitive felon.

(2) For purposes of this section, the term fugitive felon 
means a person who is a fugitive by reason of: (i) Fleeing to 
avoid prosecution, or custody or confinement after conviction 
for an offense, or an attempt to commit an offense, which is 
a felony under the laws of the place from which the person 
flees; or (ii) Violating a condition of probation or parole 
imposed for commission of a felony under Federal or State 
law.

(3) For purposes of paragraph (e) of this section, the term 
felony includes a high misdemeanor under the laws of a State 
which characterizes as high misdemeanors offenses that would 
be felony offenses under Federal law.

(4) For purposes of paragraph (e) of this section, the term 
dependent means a spouse, surviving spouse, child, or 
dependent parent of a veteran.

Parenthetically, no pension under public or private laws 
administered by VA shall be paid to or for an individual who 
has been imprisoned in a Federal, State, or local penal 
institution as a result of conviction of a felony or 
misdemeanor for any part of the period beginning sixty-one 
days after such individual's imprisonment begins and ending 
when such individual's imprisonment ends.  38 U.S.C.A. § 
1505(a); 38 C.F.R. § 3.666; see also Lanham v. Brown, 4 Vet. 
App. 265 (1993). 

In this case, the veteran applied for nonservice-connected 
pension benefits [and coincidentally also for service 
connection for various disabilities] in 2004, nearly 2 
decades after his initial incarceration for the offense for 
which he remains in prison.  He was initially denied pension 
benefits in January 2006.  

The veteran has variously communicated in writing from prison 
to indicate that he has been scheduled to be released from 
prison under special program(s) and on various 
possible/probable dates, most recently said to be in August 
2008.  The Board remanded the case in April 2008 for official 
clarification/certification of that release, and if 
confirmed, for him to be examined for the purposes of his 
pension claim.

A document from the Texas Department of Criminal Justice 
(TDCJ), dated August 21, 2008, shows that the now 58 year old 
veteran had been sentenced on June [redacted], 1984 for a felony 
offense that occurred on January [redacted], 1984; the offense was 
stated as "sexual assault, repe(a)ter"; the maximum 
sentence date was "life sentence" and his projected release 
date was specifically stated to be "life sentence".  He was 
shown to have had parole eligibility from the date of June 
27, 1990.  His sentence was shown to be to "9999-99-99."  

The veteran was sent correspondence by VA on August 22, 2008, 
asking that he inform the VA within 30 days of his prison 
release, date so that an examination could be scheduled; he 
did not respond in a timely manner.  A SSOC was issued on 
September 22, 2008, to which there was also no further 
response.

In essence, including in cases such as this where the veteran 
has already been incarcerated for nearly 20 years, 
entitlement to nonservice-connected pension under 38 C.F.R. § 
3.666 must be established prior to incarceration.  Since the 
veteran had not established entitlement to nonservice-
connected pension prior to his incarceration, there is no 
legal basis for consideration of his potential eligibility 
until he is released.  In this case, notwithstanding the 
veteran's statements of imminent release from prison, the 
information from the penal system continues to indicate that 
the veteran is serving a life sentence, with no estimated 
release date specified.  Accordingly, the claim of 
entitlement to nonservice-connected pension benefits must be 
denied as a matter 

Again, the applicable law precludes consideration of initial 
entitlement to nonservice-connected pension during the 
veteran's ongoing incarceration.  He is certainly encouraged 
to reopen the issue at such time as he is no longer 
incarcerated.  The evidence is not equivocal in this case and 
therefore there is no doubt to be resolved in the veteran's 
favor.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


